Order entered January 25, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                               No. 05-20-00977-CV

      QIONG-YING DUANG CHANG, INCAPACITATED, Appellant

                                        V.

    QINGHA JULIA LIU, AS ADMINISTRATOR OF THE ESTATE OF
             HSIANGPIN MICHAEL CHANG, Appellee

               On Appeal from the 160th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-19-17914

                                     ORDER

      The reporter’s record in this case has not been filed. By letter dated January

4, 2021, we informed appellant the court reporter notified us that the reporter’s

record had not been filed because appellant had not (1) requested the record; or (2)

paid for or made arrangements to pay for the record. We directed appellant to

provide the Court with written verification showing the reporter’s record had been

requested and that appellant had paid for or made arrangements to pay for the

record or had been found entitled to proceed without payment of costs. On January
14, 2021, appellant filed notification that he had paid the court reporter for

preparation of the reporter’s record.     Accordingly, we ORDER Gina Udall,

Official Court Reporter for the 160th Judicial District Court, to file the reporter’s

record within THIRTY DAYS from the date of this order.




                                             /s/    ROBERT D. BURNS, III
                                                    CHIEF JUSTICE